DETAILED ACTION
This is a First Office Action on the Merits in response to the application filed 10/15/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 are currently pending in the Application and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 9 and 13) are directed, in part, to an apparatus, a non-transitory computer-readable recording medium and a method for acquiring a rental request for a traveling unit having a performance corresponding to a characteristic of a road. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-8 are directed to an apparatus with a processor which falls under the statutory category of a machine; claims 9-12 are directed to a non-transitory computer-readable recording medium, which falls under the statutory category of an article of manufacture and claims 13-20 are directed to a method comprising a series of steps which falls under the statutory category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to acquiring, when a rental request for a traveling unit that forms a vehicle by connecting to a body unit and information regarding a destination of move by the vehicle are received from a user terminal, a route to the destination; determining, when a road included in the route to the destination is a first road having a predetermined characteristic, a first traveling unit having a performance corresponding to the characteristic of the first road from a plurality of traveling units; and transmitting information regarding the route to the destination and information regarding the first traveling unit to the user terminal. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “apparatus”; “processor”; “user terminal”; “traveling unit”; “non-transitory computer-readable recording medium”; “display apparatus”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least Fig. 3 and related text and [0042] to understand that the invention may be implemented in a generic environment that “While the interface IF1 is illustrated as an example in FIG. 3, exchange of the signals between the control unit 20 and a control subject is not limited to be done via the interface IF1. That is, the control unit 20 may have a plurality of signal exchanging paths other than the interface IF1. Further, in FIG. 3, the control unit 20 includes the single CPU 201. However, the CPU is not limited to a single processor but may be of a multiprocessor configuration. Further, a single CPU connected via a single socket may have a multicore configuration. At least part of processing of each of the above-described units may be executed by a processor other than the CPU, such as a dedicated processor that may be a digital signal processor (DSP), a graphics processing unit (GPU), or the like, for example. Further, at least part of the processing of each of the above- described units may be operated by an integrated circuit or a digital circuit other than that. Further, an analog circuit may be included at least in part of each of the above-described units.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-8; 10-12; 14-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-11, 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0197678 (hereinafter; Scaringe) in view of US Pub. No. 2022/0134999 (hereinafter; Nakashima).
Regarding claims 1/9/13, Scaringe discloses: 
An information processing apparatus, comprising a processor configured to; A non-transitory computer-readable recording medium recorded with a program, the program causing a computer to; An information processing method comprising: determine, when a road included in the route to the destination is a first road having a predetermined characteristic, a first traveling unit having a performance corresponding to the characteristic of the first road from a plurality of traveling units; Scaringe [0027] discloses Onboard GPS may also monitor the location of the vehicle such that when the vehicle is determined by the onboard computer 222 to be in off-road conditions, the onboard computer 222 may adjust vehicle suspension components 216 to raise the vehicle height to facilitate avoidance of obstructions such as rocks, pot holes, etc.
and transmit; receive, from the predetermined server, information regarding the route to the destination and output information regarding the first traveling unit to the user terminal/display apparatus. Scaringe [0028] discloses the first predetermined feature set may also comprise display functionality displayed at the instruction panel(s) 218 to reflect the status of deliveries, traffic routes/directions to facilitate delivery in high traffic contexts, wherein such functionality would not be displayed for other types of configurations associated with different types of modules.
Although Scaringe discloses a traveling unit having a performance related to characteristics of a road, Scaringe does not specifically disclose a rental request. However, Nakashima discloses the following limitations:
acquire, when; transmit, to a predetermined server, a rental request for a traveling unit that forms a vehicle by connecting to a body unit and information regarding a destination of move by the vehicle are received from a user terminal, a route to the destination; Nakashima [0082] discloses a car rental service; [0086] discloses the user information management unit 14 manages the vehicle reservation by communicating with the user terminal 32 in the case of car rental; [0129] discloses communication between the vehicle and the server while traveling in a place.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for reconfigurable vehicles of Scaringe with the vehicle mounted device of Nakashima in order to detect vehicle information (Nakashima abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/10/14, Scaringe discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: determine the first traveling unit corresponding; The non-transitory computer-readable recording medium according to claim 9, wherein the program causes the computer to receive, from the predetermined server, information regarding the first traveling unit determined according; The information processing method according to claim 13, wherein the determining is configured to determine the first traveling unit corresponding to the predetermined characteristic for a first section that includes at least the road having the predetermined characteristic among a plurality of sections divided according to characteristics of roads included in the route to the destination; Scaringe [0027] discloses Onboard GPS may also monitor the location of the vehicle such that when the vehicle is determined by the onboard computer 222 to be in off-road conditions, the onboard computer 222 may adjust vehicle suspension components 216 to raise the vehicle height to facilitate avoidance of obstructions such as rocks, pot holes, etc.
and the transmitting is configured to transmit, to the user terminal, the information regarding the route to the destination and the information regarding the first traveling unit at least for the first section. Scaringe [0027] discloses the vehicle driving characteristics may be automatically set by the onboard computer 222 to provide for sport performance and handling, e.g., permissible high acceleration, quick steering response, quick braking response, etc.
Regarding claims 3/11/15, Although Scaringe discloses a traveling unit having a performance related to characteristics of a road, Scaringe does not specifically disclose an exchange place for the traveling unit. However, Nakashima discloses the following limitations:
The information processing apparatus according to claim 2, wherein the processor is further configured to transmit, to the user terminal; The non-transitory computer-readable recording medium according to claim 10, wherein the program further causes the computer to transmit, to the user terminal; The information processing method according to claim 14, further comprising transmitting, to the user terminal, information regarding an exchange place of the traveling unit existing near a start point and an end point of the first section. Nakashima [0116] discloses making arrangements to exchange the vehicle-mounted device; [0151] discloses a place specified as the switching position for the exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for reconfigurable vehicles of Scaringe with the vehicle mounted device of Nakashima in order to detect vehicle information (Nakashima abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4/16, Scaringe discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to; The information processing method according to claim 13, comprising: acquiring a plurality of routes to the destination; and determine the first traveling unit for each of the plurality of routes to the destination. Scaringe [0028] discloses the first predetermined feature set may also comprise display functionality displayed at the instruction panel(s) 218 to reflect the status of deliveries, traffic routes/directions to facilitate delivery in high traffic contexts, wherein such functionality would not be displayed for other types of configurations associated with different types of modules.
Regarding claims 8/20, Scaringe discloses:
The information processing apparatus according to claim 1; The information processing method according to claim 13, wherein the plurality of traveling units are traveling units owned by a plurality of individual users. Scaringe [0032] discloses The framework of pairing a pool of drivers 102 with a pool of vehicles 104, e.g., electric vehicles, any of which may be reconfigured with removable structural modules 230, such as for cargo carrying capability, can enhance utilization of electric vehicles in a manner that is cost-efficient for the users 102, or the uses 502, of which only some or possibly none may themselves be owners of the vehicles 104. To further reduce initial capital costs to owners of the vehicles 104, removable structural modules 230 may be owned by one or more parties who are themselves not owners of the vehicles 104, 200 and who may be the same as or different from the entity that controls the remote monitoring system 106. Such a frame is beneficial for vehicle owners, since they need not invest in the capital expenditure of multiple modules, but nonetheless may gain the benefit, as non-owner users may, of use of multiple modules through payment of suitable use fees for such modules based on mileage, time duration, type of module, or combination thereof.
Regarding claim 12, Scaringe discloses:
The non-transitory computer-readable recording medium according to claim 9, wherein the program causes the computer to receive and display, on the display apparatus, information regarding a plurality of routes to - 54 -the destination and information regarding the first traveling unit for each of the plurality of routes to the destination. Scaringe [0028] discloses the feature set may comprise display functionality displayed at the instruction panel(s) 218 to reflect the status of deliveries, traffic routes/directions; weather alerts or imagery from exterior cameras in an off-road scenario may be displayed for safety concerns as well as alert notifications from obstacle detection using suitable object detection sensors placed at suitable sensitivity for off-road use.
Claim(s) 5-7, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe in view of Nakashima, further in view of US Pub. No. 2009/0030574 (hereinafter; Yamakado).
Regarding claims 5/17, Although Scaringe discloses a traveling unit having a performance related to characteristics of a road, Scaringe does not specifically disclose characteristics of the road. However, Yamakado discloses the following limitations:
The information processing apparatus according to claim 1, wherein the processor; The information processing method according to claim 13, wherein the determining is configured to determine a traveling unit capable of traveling on an expressway as the first traveling unit, when a road having a characteristic of being expressway as the predetermined characteristic is included in the route to the destination. Yamakado discloses vehicle movement on an expressway in at least [0130]; [0134]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for reconfigurable vehicles of Scaringe with the drive controlling apparatus of Yamakado in order to define clear guidelines on more specific control timing associated with accelerating, steering and breaking operations (Yamakado abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6/18, Although Scaringe discloses a traveling unit having a performance related to characteristics of a road, Scaringe does not specifically disclose characteristics of the road. However, Yamakado discloses the following limitations:
The information processing apparatus according to claim 1, wherein the processor is configured to; The information processing method according to claim 13, wherein the determining - 52 -is configured to determine a four-wheel drive traveling unit as the first traveling unit, when a road having a characteristic of being bad road as the predetermined characteristic is included in the route to the destination. Yamakado discloses motion of a four-wheel vehicle in at least Fig. 4; [0073]; [0074].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for reconfigurable vehicles of Scaringe with the drive controlling apparatus of Yamakado in order to define clear guidelines on more specific control timing associated with accelerating, steering and breaking operations (Yamakado abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 7/19, Although Scaringe discloses a traveling unit having a performance related to characteristics of a road, Scaringe does not specifically disclose characteristics of the road. However, Yamakado discloses the following limitations:
The information processing apparatus according to claim 1, wherein the processor; The information processing method according to claim 13, wherein the determining is configured to determine a traveling unit whose minimum turn radius is less than a predetermined value as the first traveling unit, when a road having a characteristic of being narrow road as the predetermined characteristic is included in the route to the destination. Yamakado discloses turning radius in at least [0061]; [0113]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for reconfigurable vehicles of Scaringe with the drive controlling apparatus of Yamakado in order to define clear guidelines on more specific control timing associated with accelerating, steering and breaking operations (Yamakado abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pat. No. 11,157,807 (Seaman et al.) discloses methods and systems for tracking vehicles/trailers and inventory management.
US Pub. No. 2020/0402149 (Dutta et al.) discloses methods and systems for identifying changes in the conditions of a transport.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683